The merits of the case were discussed in our opinion reported in 130 N.J.L. 563, which concluded that the writ should be dismissed with costs. Normally a judgment of dismissal carries costs in favor of the successful party; but after hearing the arguments of counsel and on further consideration of the matter, we are led to the conclusion that the facts in the case reasonably justified the action of the prosecutor in seeking and obtaining a judicial review of action by the municipal body involving important public interests, which made a radical change in the assignments of various departments of government of Atlantic City; and that while after hearing the case we concluded that on the whole case the prosecutor was not entitled to the relief prayed, nevertheless his action in seeking a review of the matter was justified. The allowance of costs being discretionary our conclusion is that each side should pay its own costs and the judgment of dismissal is therefore modified so as to be without costs. *Page 30